Citation Nr: 1758514	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus.  

3.  Entitlement to service connection for a head injury with residual headaches.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1984 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

In a prior November 2014 decision, the Board dismissed the issues on appeal based on the Veteran's withdrawal of the same.  The Veteran, however, appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court), asserting that he did not intend to withdraw these issues.  The Court subsequently granted a Joint Motion for Remand, vacating the Board's dismissal and returning the issues to the Board.  

In July 2017, the Veteran testified before undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The Board notes that in August 2014, the Veteran testified before a different Veterans Law Judge regarding these issues.  Generally, a Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707; see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Because, however, that initial Veterans Law Judge took no testimony regarding the merits of the issues on appeal, but only sought to determine whether the Veteran wished to withdraw his claims, that Veterans Law Judge need not participate in any final adjudication of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks to reopen service connection claims for bilateral hearing loss and for tinnitus.  He also seeks service connection for residuals of a head injury, to include headaches.  On a VA psychiatric examination in 2012, he reported ongoing VA treatment for a variety of disabilities, including those before the Board.  Review of the file indicates that while the AOJ requested the Veteran's treatment records at the time these claims were initiated, the most recent such request was in 2011, over six years ago.  As the record reflects additional VA treatment, remand is required in order for these records to be obtained.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the Jefferson Barracks and John Cochran VA Medical Centers in St. Louis, Missouri, as well as any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

